DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to obtaining orders, generating a set of routes, formulating an assignment of the orders to the routes, determining and outputting an assignment that minimizes cost, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim are directed to a process and a machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 11 (and similarly claim 1) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: 
obtaining orders for fulfillment to physical stores from a distribution center, wherein there are one or more respective stack groups associated with each of the orders; 
generating a set of feasible route templates for delivering the orders to the physical stores; 
formulating a mixed integer programming formulation for an assignment of the respective stack groups associated with the orders to the set of route templates; and 
using an optimization solver for the mixed integer programming formation to determine the assignment that minimizes an overall cost of delivering the orders to the physical stores from the distribution center; and 
outputting the assignment.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “one or more processors” and “one or more non-transitory computer-readable media,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “one or more processors” and “one or more non-transitory computer-readable media” language, “obtaining orders for fulfillment to physical stores from a distribution center, wherein there are one or more respective stack groups associated with each of the orders; generating a set of feasible route templates for delivering the orders to the physical stores; formulating a mixed integer programming formulation for an assignment of the respective stack groups associated with the orders to the set of route templates; and using an optimization solver for the mixed integer programming formation to determine the assignment that minimizes an overall cost of delivering the orders to the physical stores from the distribution center; and outputting the assignment.” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “generating a set of feasible route templates for delivering the orders to the physical stores; formulating a mixed integer programming formulation for an assignment of the respective stack groups associated with the orders to the set of route templates; and using an optimization solver for the mixed integer programming formation to determine the assignment that minimizes an overall cost of delivering the orders to the physical stores from the distribution center” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – “one or more processors” and “one or more non-transitory computer-readable media”.  The “one or more processors” and “one or more non-transitory computer-readable media” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:

“one or more non-transitory computer-readable media.”  
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0035 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0202941 A1 to McLeod (“McLeod”) in view of United States Patent Application Publication No. 2008/0306795 A1 to Ho (“Ho”) and United States Patent Application Publication No. 2008/0065262 A1 to Gottlieb et al. (“Gottlieb”).

As per claims 1 and 11, the claimed subject matter that is met by McLeod includes:
a system comprising (McLeod: ¶¶ 0069-0070 and Figs. 3, 5 and 13): 
one or more processors (McLeod: ¶¶ 0069-0070); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform (McLeod: ¶¶ 0069-0070): 
obtaining orders for fulfillment to physical stores from a distribution center, wherein there are one or more respective stack groups associated with each of the orders (McLeod: ¶¶ 0071-0077 and 0130); 
generating a set of route templates for delivering the orders to the physical stores (McLeod: ¶¶ 0081, 0129-0132 and 0108-0113); 
formulating a programming formulation for an assignment of the respective stack groups associated with the orders to the set of route templates (McLeod: ¶¶ 0147-0148 and 0267-0269); 

outputting the assignment (McLeod: ¶¶ 0234,m 0237 and 0267-0269).
McLeod fails to specifically teach 1.) a set of feasible route templates and 2.) a mixed integer programming formulation. The Examiner provides Ho to teach and disclose this claimed feature.
The claimed subject matter that is met by Ho includes:
generating a set of feasible route templates for delivering the orders to the physical stores (Ho: ¶¶ 0066-0068 and Fig. 9); 
formulating a programming formulation for an assignment of the respective stack groups associated with the orders to the set of route templates (Ho: ¶¶ 0066-0068);
McLeod teaches a transportation route planning system and method. Ho teaches a comparable transportation route planning system and method that was improved in the same way as the claimed invention. Ho offers the embodiment of generating a set of feasible route templates. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the feasible route templates as disclosed by Ho to the set of routes as taught by McLeod for the predicted result of improved transportation route planning systems and methods. No additional findings are seen to be necessary. 
McLeod and Ho fail to specifically teach 2.) a mixed integer programming formulation. The Examiner provides Gottlieb to teach and disclose this claimed feature.
The claimed subject matter that is met by Gottlieb includes:

McLeod and Ho teach transportation route planning systems and methods. Gottlieb teaches a comparable transportation route planning system and method that was improved in the same way as the claimed invention. Ho offers the embodiment of utilizing a mixed integer programming formulation. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the mixed integer programming formulation as disclosed by Gottlieb to the formulations as taught by McLeod and Ho for the predicted result of improved transportation route planning systems and methods. No additional findings are seen to be necessary. 

As per claims 2 and 12, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein generating the set of feasible route templates for delivering the orders to the physical stores further comprises, for each first physical store of the physical stores (Ho: ¶¶ 0064-0068 and Fig. 9): 
generating a set of routes having one stop for the each first physical store, wherein the set of routes having one stop comprises a respective single route having the each first physical store (Ho: ¶¶ 0064-0068 and 0070); and 
iterating through a respective number of stops from 2 up to a predetermined limit of stops by generating a set of routes each having the respective number of stops by adding, to one or more respective routes in a set of routes having one fewer stop than the respective number of stops, respective additional physical stores that satisfy a distance condition (Ho: ¶¶ 0064-0068 and 0070 and Gottlieb: ¶ 0066).

As per claims 3 and 13, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein the distance condition is based at least in part on a distance of a respective additional physical store of the respective additional physical stores to the distribution center being greater than a distance of the each first physical store to the distribution center (Ho: ¶ 0070).
The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 4 and 14, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein the distance condition is based at least in part on a distance of a respective additional physical store of the respective additional physical stores to the respective route having one fewer stop than the respective number of stops (Ho: ¶ 0070).
The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 5 and 15, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein a respective quantity of the respective additional physical stores to add to respective routes is based on a respective predetermined limit for the respective number of stops (Ho: ¶¶  0025-0027).

As per claims 6 and 16, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein generating the set of feasible route templates for delivering the orders to the physical stores further comprises, for each route of the sets of routes for the respective numbers of stops from 1 to the predetermined limit of stops: determining if the each route is feasible based at least in part on a respective sequence of stops for respective physical stores of the physical stores in the each route, respective service time windows for the respective physical stores in the each route, and hours-of-service rules (Ho: ¶¶  0064-0067).
The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 7 and 17, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein the assignment comprises splitting each of one or more orders of the orders across two or more respective routes of the set of feasible route templates (McLeod: ¶ 0076).
The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 8 and 18, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:

The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 9 and 19, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein the mixed integer programming formulation for the assignment is based at least in part on a predetermined size threshold for each respective split order of the each of the one or more orders (McLeod: ¶¶ 0075-0076).
The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 10 and 20, the claimed subject matter that is met by McLeod, Ho and Gottlieb includes:
wherein the mixed integer programming formulation for the assignment is based at least in part on: a quantity of trailers that are available to deliver the orders; a respective floor spot capacity for each of the trailers; a respective weight capacity for each of the trailers; and respective dimension limits for each of the trailers (McLeod: ¶¶ 0075 and 0095 and Gottlieb: ¶¶ 0021, 0023 and 0040).
The motivation for combining the teachings of McLeod, Ho and Gottlieb are discussed in the rejection of claims 1 and 11, and are incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627